Allowable Subject Matter
	Claims 1, 10, and 20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 10, and 20, the prior art of record fails to teach or suggest, either alone or in combination “a third association relationship with a i-th horizontal synchronization signal in the n horizontal synchronization signals; and wherein the chip further comprises a counter, being configured to count a number of the horizontal synchronization signals in real time, and the touch drive module is further configured to sequentially send m detection codes in one driving period to drive one drive channel in the touch sensor; the first association relationship is: one frame of vertical synchronization signal corresponds to one driving period, and a time point at which an i-th detection code starts to be sent in each driving period lags behind a trigger point in time of one frame of vertical synchronization signal corresponding to the driving period; the third association relationship is: in each driving period, a time point at which a q-th detection code starts to be sent is synchronized with a trigger of a i-th horizontal synchronization signal in the n horizontal synchronization signals; and in each driving period, time points at which detection codes other than the q- the detection code start to be sent are synchronized with a clock signal of the touch chip, m>i>1, m>q>1, 1<i<n, n>1, and m>2; or wherein the display control signal is a vertical synchronization signal, the touch driving performed by the touch drive module having an association relationship with a display control signal of the display drive chip comprises: the touch driving performed by the touch drive module having a fourth association relationship with the vertical synchronization signal, and wherein the touch drive module is further 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEJOON AHN/Primary Examiner, Art Unit 2628